Energizer Holdings, Inc. 533 Maryville University Dr. St. Louis, MO63141 FOR IMMEDIATE RELEASE January 27, 2009 Company Contact: Jacqueline E. Burwitz Vice President, Investor Relations 314-985-2169 ENERGIZER HOLDINGS, INC. ANNOUNCESFIRST QUARTER RESULTS St. Louis, Missouri, January 27, 2009 – Energizer Holdings, Inc., [NYSE: ENR], today announced results of its first quarter ended December 31, 2008.Net earnings for the quarter were $111.0 million, or $1.88 per diluted share, versus net earnings of $102.6 million, or $1.74 per diluted share in the first fiscal quarter of 2008.Integration and business realignment costs of$3.0 million, after-tax, or $0.05 per diluted share, are included in the current quarter.Last year’s first quarter included an after-tax expense of $15.5 million, or $0.26 per diluted share, related to the write-up and subsequent sale of inventory purchased in the Playtex Products, Inc. acquisition as well as integration and other realignment costs of $5.2 million, after-tax, or $0.09 per diluted share. “The first quarter results were as expected given severe macro-economic challenges,” said Ward Klein, Chief Executive Officer.“Our Personal Care division delivered solid performance despite sluggish consumer spending.In Household Products, we faced difficult battery category dynamics, as well as volume reductions due to September quarter sell-in, and December quarter retailer destocking.We feel good about our competitive position in both businesses, but future performance is greatly dependent on the overall economic environment.” For the current quarter, total net sales decreased $147.4 million, or 12%, to $1,042.5 million.On a constant currency basis, sales decreased $89.1 million, or 7%.Net sales in the Household Products division decreased $141.8 million, down 18%, or $98.7 million, down 12% on a constant currency basis.Net sales in the Personal Care business decreased $5.6 million, down 1%, but increased $9.7 million, or 2%, on a constant currency basis.Gross margin, excluding the impact of the inventory write-up last year, was up 200 basis points due primarily to a change in mix towards more profitable premium and lithium batteries and shaving systems.Segment profit decreased $9.0 million, or 4%, to $246.6 million; whereas on a constant currency basis total segment profit increased $3.8 million, or 1%.General corporate and other expenses declined $10.1 million.Interest expense declined $7.7 million; while other net financing costs increased $20.5 million. Household Products For the quarter net sales were $648.0 million, down $141.8 million.On a constant currency basis, net sales declined $98.7 million, or 12%, due primarily to volume declines in North America.Approximately $55 million of the decline in sales is a result of higher than normal shipments as compared to consumption in last year’s first quarter, hurricane-related and early holiday shipments in the September quarter, and retailer destocking.The remaining volume decrease reflects a decline in consumption of batteries in most developed markets.Overall pricing and product mix was flat as compared to the prior year quarter as higher pricing in the U.S. was nearly offset by unfavorable price mix, including an increase in large pack sizes, which sell at lower per unit prices, and higher promotional allowances in response to competitive activity in a number of markets. Gross profit for the first quarter decreased $48.2 million compared to the same quarter in the prior year.Excluding currencies, gross profit declined $26.7 millionaslower sales were partially offset by lower freight costs and favorable product costs, which are expected to be unfavorable for the remainder of fiscal 2009 due primarily to higher cost for manganese ore as it begins to move through our inventory and the fixed cost impact of lower unit production. Segment profit declined $27.7 million, including $11.9 million of unfavorable currency impacts.Excluding currency impacts, segment profit fell $15.8 million as lower gross profit was partially offset by an $11.2 million reduction in advertising and promotion expense versus the same quarter a year ago. Looking ahead, we expect the weak battery consumption trend to continue in 2009.During the December quarter, many U.S. retailers sharply reduced battery inventory levels, which now appear to be below seasonally normal levels.This should somewhat improve the sales volume comparison for our second fiscal quarter.For the remainder of the year, we estimate that product costs will be unfavorable approximately $20 million, which should be offset by pricing already initiated and manufacturing cost reduction efforts. 1 Personal Care Net sales for the quarter were $394.5 million, down $5.6 million, versus $400.1 million for the same quarter in the prior year.Excluding the impact of $15.3 million of unfavorable currency translation, net sales were up $9.7 million, or 2%, in the quarter.The increase in net sales on a constant currency basis was driven by increases in Wet Shave and Skin Care, partially offset by declines in Feminine Care.Wet Shave net sales increased 2% due to increased sales of Quattro products that were partially offset by a decline in legacy razor products and women’s systems.Skin Care sales increased 18% as higher sun care sales were partially offset by lower sales of Wet Ones. Almost half of the increase in sun care was due to higher sales outside the U.S.Infant Care sales were basically flat as increased sales of Diaper Genie Elite and bottles were offset by lower sales of cups mealtime products. Feminine Care sales decreased 7% due to lower sales of Gentle Glide, only partially offset by continued strong sales of Sport.Gentle Glide declines were driven by lower shipments in the quarter due primarily to lower bonus back promotions, higher competitive promotional activity, and growth in private label. For the quarter, gross profit was $227.2 million, up $4.3 million, versus $222.9 million for the year ago quarter.On a constant currency basis, gross profit increased $11.3 million due primarily to favorable product cost, including approximately $4 million in incremental synergies, and the favorable impact of the higher net sales noted above.Segment profit for the quarter was $91.4 million, up $18.7 million, versus $72.7 million for the same quarter in the prior year.Excluding the impact of unfavorable currency translation, segment profit increased $19.6 million for the quarter due primarily to the favorable impact of approximately $11 million in incremental Playtex synergies and a reduction in advertising and promotional spending of $8.6 million.Incremental synergies are expected to be approximately $20 million for the remainder of the fiscal year; however, these will offset certain product costs impacts as well as other project investment spending. Other Items Corporate and other expenses decreased $10.1 million for the quarter due primarily to lower compensation related expenses and lower integration and realignment costs. The current quarter included charges of $4.6 million, pre-tax, related to the integration of Playtex and other realignment activities versus charges of $7.9 million in the prior year quarter. Interest expense decreased $7.7 million on lower average interest cost on variable debt and lower average borrowings.Other net financing items were unfavorable $20.5 million for the quarter due to exchange losses incurred as U.S. dollar based payables for the Company’s foreign affiliates were unfavorably impacted by the significant strengthening of the U.S. dollar versus most local currencies. For the quarter, the effective tax rate was 31.7%.Capital expenditures were $31.5 million and depreciation expense was $28.4 million. Energizer’s Debt to Earnings Before Interest, Taxes, Depreciationand Amortization (EBITDA) Ratio for the last four quarters, as defined by the company’s credit agreements, was 3.30 to 1.00.At the end of the current quarter ending December 31, 2008, the company's debt level was $2.9 billion, with $2.2 billion, or 76%, at fixed rates averaging 5.54%. Currency Outlook The U.S. dollar remains significantly stronger versus most foreign currencies as compared to a year ago. At prevailing currency rates as of January 20, 2009, we expect the overall operating profit impact of currency translation to be unfavorable $105 to $115 million for the remainder of fiscal 2009 as compared to the same period in fiscal 2008. “In response to the current negative macro-economic environment, we maintain a sharp focus on prudent cost containment programs and margin maintenance and enhancement efforts,” said Mr. Klein.“Importantly, we continue to fund innovation investments that strengthen our long-term growth platform and set us up for continued long-term growth.” # # # Statements in this press release that are not historical, particularly statements regarding the performance of the Energizer Personal Care business; the competitive positions of our businesses and the impact on future performance of the overall economic environment; estimates of unfavorable product costs for the remainder of the fiscal year, as well as the ability of price increases and cost reduction programs to offset cost increases; the continuation of the weak battery consumption trend; sharply reduced battery inventory levels and battery sales volume comparisons for the second quarter of fiscal 2009; incremental Playtex synergies for the remainder of the fiscal year; the quarterly effective tax rate; and the estimated impact of foreign currency devaluation on Energizer profitability for the remainder of fiscal 2009; may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Energizer cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made. 2 Energizer advises readers that various risks and uncertainties could affect its financial performance and could cause Energizer’s actual results for future periods to differ materially from those anticipated or projected.Continuing negative economic conditions associated with the global credit crisis, global stock market declines, and economic deterioration, as well as competitive activity, could significantly and negatively impact future performance of Energizer’s Personal Care businesses. The future competitive position of Energizer’s Household Products and Personal Care businesses is difficult to predict given the current volatile global economic situation, potential competitive activity, and uncertain consumer confidence. Consumer confidence and consumption trends with respect to the overall battery category are difficult to predict, although it is likely that they will continue to be significantly negatively impacted by continuing economic turmoil, as well as by declines in the proliferation or consumption of battery-powered devices.Energizer’s estimates of retailer inventory levels of battery products as of the end of the first quarter are based solely on limited data available to Energizer and management’s reasonable assumptions about market conditions, and consequently may be inaccurate, or may not reflect significant segments of the retail market.In addition, the continuing economic crisis may significantly impact retailer and consumer activity. Consequently, sales volume comparisons for the second quarter may not improve as anticipated.
